Citation Nr: 1015228	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  06-08 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for foot and toenail 
fungus.

2.  Entitlement to service connection for a chronic 
respiratory disorder, to include upper respiratory infections 
with dizziness and obstructive sleep apnea syndrome.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

4.  Entitlement to a compensable rating for migraine 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a Veteran who served in the Alabama National 
Guard with various periods of active duty, active duty for 
training (ACDUTRA) and inactive duty for training 
(INACDUTRA), to include September 1985 to December 1985, 
November 1990 to June 1991, and from February 2003 to June 
2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The Veteran had a hearing before the 
Board in February 2010 and the transcript is of record.  He 
provided additional evidence at his hearing, but waived 
agency of original jurisdiction consideration.

The Board notes that the chronic upper respiratory infections 
with dizziness issue was developed for appellate review and 
that the Veteran has also expressed disagreement with an 
October 2009 rating decision denial of entitlement to service 
connection for obstructive sleep apnea syndrome.  As these 
matters may involve common respiratory disorder symptoms, the 
Board finds the issue on appeal more appropriately addressed 
as one issue.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  VA records show 
the Veteran was provided adequate VCAA notice by 
correspondence provided in August 2004, May 2005, and June 
2009.  The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), also found that the VCAA notice requirements 
applied to all elements of a claim.  Records show the Veteran 
was provided notice as to these matters by correspondence 
dated in June 2009.

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159 (2009).  For records 
not in the custody of a Federal department or agency, 
reasonable efforts will generally consist of an initial 
request for the records and, if the records are not received, 
at least one follow-up request.  38 C.F.R. § 3.159(c).  In 
the case of records requested to corroborate a claimed 
stressful event in service, the claimant must provide 
information sufficient for the records custodian to conduct a 
search.  38 C.F.R. § 3.159(c)(2).  

For PTSD claims, VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2009).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing 
PTSD.  

VA regulations provide that compensation will be paid to a 
Persian Gulf veteran who exhibits objective indications of a 
qualifying chronic disability if that disability (a) became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011, and (b) by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317 (2009).

For VA purposes, a qualifying chronic disability presently 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) An 
undiagnosed illness; or (B) The following medically 
unexplained chronic multisymptom illnesses that are defined 
by a cluster of signs or symptoms (Chronic fatigue syndrome, 
Fibromyalgia, or Irritable bowel syndrome).  The term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: (1) Fatigue, (2) Unexplained 
rashes or other dermatological signs or symptoms, 
(3) Headache, (4) Muscle pain, (5) Joint pain, (6) 
Neurological signs and symptoms, (7) Neuropsychological signs 
or symptoms, (8) Signs or symptoms involving the upper or 
lower respiratory system, (9) Sleep disturbances, (10) 
Gastrointestinal signs or symptoms, (11) Cardiovascular signs 
or symptoms, (12) Abnormal weight loss, and (13) Menstrual 
disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active service in the Southwest Asia theater 
of operations during the Persian Gulf War, if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness, or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  
38 C.F.R. § 3.317(c).

In this case, the Veteran claims that he has foot and toenail 
fungus, PTSD, and a chronic respiratory disorder as a result 
of active service.  He stated that during his 2003 to 2004 
period of active duty he was deployed to Baghdad where he 
spent five to eight weeks at a time in the same boots and 
socks causing a fungal infection in the feet that has never 
recovered.  He also stated that he was not the same after he 
returned from Baghdad and that he experienced dizzy spells, 
recurrent nightmares, intrusive memories, and chest pains.  
He claims he has migraines four to five times a month and has 
taken off up to 2 weeks of work in the last year due to this 
disability.  He stated the severity of his migraines 
warranted a compensable rating.  

Foot and toenail fungus, PTSD and Chronic Respiratory 
Disorder

The Veteran testified before the Board in February 2010 that 
he received in-service treatment for his feet, chest pains, 
and dizziness.  He reported he sought treatment three or four 
times in Baghdad for his feet and was given foot powder.  He 
also described an episode where he almost lost consciousness 
due to chest pains, dizziness, headaches, and high blood 
pressure.  He testified he received treatment at Fort Gordon 
and Fort Stewart and by a civilian physician while still on 
active duty.  The Board further notes that the Veteran 
testified that his respiratory symptoms may also be related 
to sleep apnea.

The Veteran also detailed specific stressful incidents during 
his tour in Baghdad that he believes led to his current PTSD.  
He testified that while he was in Baghdad in approximately 
September a group of soldiers ran over an improvised 
explosive device (IED) and all of them suffered injuries from 
this event.  He further indicated that in his duties as a 
military policeman he went on escort convoys during the same 
time period and that he was routinely exposed to hostile fire 
and dead bodies.  The Veteran's service records show he 
served in Southwest Asia from January 2001 to May 2001 and 
that he served in Iraq and Kuwait from March 2003 to 
December 2003.

The Veteran's service treatment records show periodic 
complaints of chest pain and dizziness, to include episodes 
of "syncope" in January 2004.  Private treatment records 
from December 2003 to January 2004 are also of record 
indicating complaints of dizziness.  These complaints were 
noted, at various times, to be associated with migraine 
headaches, hypertension, and sinusitis.  The atypical chest 
pains were suspected to be musculoskeletal in nature.  The 
treatment records also indicate one complaint in 1991 of 
trouble sleeping and chronic nightmares, but are otherwise 
silent as to any complaints, treatment or diagnoses of PTSD 
or foot problems.  

The Board notes that the available VA outpatient treatment 
records suggest there may be some military records missing.  
A historical page of VA outpatient treatment records indicate 
the Veteran provided a tissue sample of his right heel in 
April 1994 and that testing revealed three different kinds of 
fungus.  There is no explanation as to why the test was 
conducted nor are any treatment records associated with the 
report of record.  There are also no treatment records dated 
during the Veteran's service in Baghdad.  VA outpatient 
treatment records indicate a diagnosis of onychomycosis (toe 
and nail fungal infection) in July 2004, one month after 
separation from the military.  That report noted the Veteran 
had the problem for a "long time."  

Private treatment records dated in December 2003 and January 
2004, immediately after the Veteran's return from Baghdad, 
indicate treatment for hypertension "with side effects" of 
fatigue, nightmares, dizziness and headaches.  The Veteran 
was also provided a diagnosis of an upper respiratory 
infection and vertigo complaints were noted.  More recent 
records dated from October 2007 indicated the Veteran 
underwent cardiopulmonary testing for chest pain with 
diagnoses of a history of hypertension, sleep apnea, 
headaches, and allergies with sinus congestion.   

With regard to the Veteran's PTSD claim, VA outpatient 
treatment records indicate a diagnosis of PTSD as early as 
August 2004, two months after separation from the military.  
The Veteran has provided specific names, dates and unit 
assignments for his claimed stressors in Baghdad.  Therefore, 
the Board finds appropriate efforts are required to verify 
his stressors.

There is a noticeable gap in records between 2004 and 2007 as 
well as an indication the Veteran may have received VA 
treatment in the 1990s between his periods of active duty.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding 
VA records are considered part of the record on appeal since 
they are within VA's constructive possession). 

The Board further notes that the Veteran indicated he had 
received private treatment for his chest pains, dizziness and 
migraines at American Family Care.  He provided some of these 
records at his hearing before the Board with a signed waiver.  
Appropriate efforts should be taken to ensure that all 
pertinent private treatment records identified are associated 
with the record.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
With regard to service connection claims, the Court held in 
the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  The Board notes the Veteran has not been afforded 
a VA examination for any of the claimed service connection 
disabilities.

Migraines

As indicated above, the Veteran claims his migraines warrant 
a compensable rating.  The duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the record shows the Veteran was scheduled for 
a VA examination in October 2008, but that he failed to 
report.  VA regulations provide that when a claimant fails to 
report for a scheduled medical examination, without good 
cause, an original compensation claim shall be rated based 
upon the evidence of record.  See 38 C.F.R. § 3.655 (2009).  
The Court has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  The Court has also held 
that VA's "duty to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a Veteran 
wishes help he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining relevant evidence.  The Veteran, 
however, testified that he did not receive notice of the 
scheduled October 2008 VA examination.  The claims folder 
does not contain a notice letter to the Veteran informing him 
of the VA examination, so it is unclear whether the Veteran 
was provided proper notice.  Therefore, the Board finds the 
Veteran should be provided another opportunity to appear at a 
VA examination. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
identify and provide release forms 
authorizing VA to obtain his treatment 
records from American Family Care or any 
other private doctor for treatment of his 
claimed disabilities not already of 
record.  All efforts to obtain these 
records, including follow-up requests if 
appropriate, should be fully documented.

2.  Appropriate action should be taken to 
obtain any pertinent VA treatment records 
for the Veteran, to include from the 
Birmingham, Alabama, VA Medical Center 
from June 1991 to February 2003 and from 
October 2009 to the present.  All efforts 
to obtain VA records should be fully 
documented.

3.  Appropriate efforts should be taken to 
obtain all available service treatment and 
personnel records, to include records 
associated with Alabama National Guard 
service.  All efforts to obtain these 
military records should be fully 
documented, and the agencies must provide 
a negative response if records are not 
available.

4.  The U.S. Army and Joint Services 
Records Research Center (JSRRC) should be 
requested to assist the Veteran in 
verifying his claimed stressor events as 
to having experienced stressors related to 
an IED explosion and other hostile fire 
events from July 2003 to September 2003 in 
Baghdad, Iraq.  It should be noted that 
the Veteran indicated unit records for the 
118th Infantry Battalion and the 1166 MP 
company would show he served as a combat 
specialist from July 2003 to 
September 2003 and should show he was 
involved in combat-related situations and 
that fellow servicemen, CH, KR and KB, 
were injured in an IED explosion.

5.  After the above records are obtained, 
to the extent available, the Veteran 
should be scheduled for an appropriate VA 
examination for an opinion as to whether 
it is at least as likely as not (50 
percent probability or greater) that a 
chronic foot or toenail fungus disorder 
was either incurred or permanently 
aggravated as a result of active service.  
The examiner should address the 
significance, if any, of the April 1994 VA 
outpatient treatment record.  All 
indicated tests and studies are to be 
performed.  The examination should be 
conducted following the protocol in any 
applicable VA disability examination 
worksheet.  

Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The opinion should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  Any opinion provided should 
be reconciled with the prior medical 
findings of record.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

6.  After the above records are obtained, 
to the extent available, the Veteran 
should be scheduled for a VA PTSD 
examination for an opinion as to whether 
there is at least a 50 percent probability 
or greater (at least as likely as not) 
that he has an acquired psychiatric 
disorder, to include as a result of a 
verified event during active service.  The 
examination should be conducted following 
the protocol in VA's Disability 
Examination Worksheet for Initial 
Evaluations for PTSD, revised on April 2, 
2007.  The examiner should be informed as 
to which of the claimed stressor or 
identified events have been verified.

Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The opinion should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  Any opinion provided should 
be reconciled with the prior medical 
findings of record.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

7.  After the above records are obtained, 
to the extent available, the Veteran 
should be scheduled for an appropriate VA 
examination for an opinion as to whether 
it is at least as likely as not (50 
percent probability or greater) that a 
chronic respiratory disorder, to include 
upper respiratory infections with 
dizziness or sleep apnea syndrome, was 
incurred as a result of active service.  
All indicated tests and studies are to be 
performed.  The examination should be 
conducted following the protocol in any 
applicable VA disability examination or 
Gulf War guidelines worksheet.  

Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The opinion should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  Any opinion provided should 
be reconciled with the prior medical 
findings of record.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

8.  After the above records are obtained, 
to the extent available, the Veteran 
should be scheduled for an appropriate VA 
examination for an opinion as to the 
current nature and extent of his service-
connected migraine headache disability.  
The examination should be conducted 
following the protocol in any applicable 
VA disability examination worksheet.  

Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The opinion should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  Any opinion provided should 
be reconciled with the prior medical 
findings of record.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

9.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, should be associated 
with the claims folder, if feasible.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

10.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


